IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JOE D. THURMOND,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-5554

STATE OF FLORIDA,

     Appellee.
__________________________/

Opinion filed March 18, 2015.

An appeal from an order of the Circuit Court for Duval County.
Kevin A. Blazs, Judge.

Joe D. Thurmond, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.